Name: Council Regulation (EC) NoÃ 1941/2006 of 11 December 2006 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 22.12.2006 EN Official Journal of the European Union L 367/1 COUNCIL REGULATION (EC) No 1941/2006 of 11 December 2006 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 20 thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Article 2 thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 4 of Regulation (EC) No 2371/2002 requires the Council to adopt the measures necessary to ensure access to waters and resources and the sustainable pursuit of fishing activities taking account of available scientific advice and, in particular, the report prepared by the Scientific, Technical and Economic Committee for Fisheries. (2) Pursuant to Article 20 of Regulation (EC) No 2371/2002, it is incumbent upon the Council to establish fishing opportunity limits by fishery or group of fisheries and to allocate these opportunities to Member States. (3) In order to ensure effective management of the fishing opportunities, the specific conditions under which fishing operations are carried out should be established. (4) The principles as well as certain procedures for fishery management need to be laid down at Community level, so that Member States can ensure the management of the vessels flying their flag. (5) Article 3 of Regulation (EC) No 2371/2002 lays down definitions relevant to the allocation of fishing opportunities. (6) In accordance with Article 2 of Council Regulation (EC) No 847/96, the stocks that are subject to the various measures referred to therein must be identified. (7) Fishing opportunities should be used in accordance with Community legislation on the subject, and in particular with Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (3), Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (4), Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (5), Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (6), and Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels (7), Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (8) and Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound (9). (8) In order to contribute to the conservation of fish stocks, certain supplementary measures on the control and technical conditions of fishing should be implemented in 2007, HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes fishing opportunities for the year 2007 for certain fish stocks and groups of fish stocks in the Baltic Sea and the associated conditions under which such fishing opportunities may be used. Article 2 Scope 1. This Regulation shall apply to Community fishing vessels (Community vessels) and fishing vessels flying the flag of, and registered in, third countries operating in the Baltic Sea. 2. By way of derogation from paragraph 1, this Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investigations which are carried out with the permission and under the authority of the Member State concerned and of which the Commission and the Member State in whose waters the research is carried out have been informed in advance. Article 3 Definitions In addition to the definitions laid down in Article 3 of Regulation (EC) No 2371/2002, for the purposes of this Regulation the following definitions shall apply: (a) the International Council for the Exploration of the Sea (ICES) zones are as defined in Regulation (EEC) No 3880/91; (b) Baltic Sea means ICES Divisions IIIb, IIIc and IIId; (c) total allowable catch (TAC) means the quantity that can be taken from each stock each year; (d) quota means a proportion of the TAC allocated to the Community, a Member State or a third country. CHAPTER II FISHING OPPORTUNITIES AND ASSOCIATED CONDITIONS Article 4 Catch limits and allocations The catch limits, the allocation of such limits among Member States, and additional conditions in accordance with Article 2 of Regulation (EC) No 847/96 are set out in Annex I to this Regulation. Article 5 Special provisions on allocations 1. The allocation of catch limits among Member States as set out in Annex I shall be without prejudice to: (a) exchanges made pursuant to Article 20(5) of Regulation (EC) No 2371/2002; (b) reallocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96; (e) deductions made pursuant to Article 5 of Regulation (EC) No 847/96. 2. For the purpose of withholding quotas to be transferred to 2008, Article 4(2) of Regulation (EC) No 847/96 may apply, by way of derogation from that Regulation, to all stocks subject to analytical TAC. Article 6 Conditions for catches and by-catches 1. Fish from stocks for which catch limits are fixed shall only be retained on board or landed if: (a) the catches have been taken by vessels of a Member State with a quota and that quota has not been exhausted; or alternatively (b) species other than herring and sprat are mixed with other species, the catches have been taken with trawls, Danish seines or similar gears whose mesh size is less than 32 mm, and the catches are not sorted either on board or on landing. 2. All landings shall count against the quota or, if the Community share has not been allocated among Member States by quotas, against the Community share, except for catches made under paragraph 1(b). 3. Where the quota for herring allocated to a Member State is exhausted, vessels flying the flag of that Member State, registered in the Community, and operating in the fisheries to which the relevant quota apply shall not land catches that are unsorted and that contain herring. Article 7 Fishing effort limits Fishing effort limits are set out in Annex II. Article 8 Transitional technical and control measures Transitional technical and control measures are set out in Annex III. CHAPTER III FINAL PROVISIONS Article 9 Data transmission When Member States send data to the Commission relating to landings of quantities of stocks caught pursuant to Article 15(1) of Regulation (EEC) No 2847/93, they shall use the stock codes set out in Annex I to this Regulation. Article 10 Entry into force This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2006. For the Council The President S. HUOVINEN (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 132, 21.5.1987, p. 9. (4) OJ L 276, 10.10.1983, p. 1. Regulation as last amended by Regulation (EC) No 1804/2005 (OJ L 290, 4.11.2005, p. 10). (5) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (6) OJ L 333, 20.12.2003, p. 17. (7) OJ L 274, 25.9.1986, p. 1. Regulation as amended by Regulation (EC) No 3259/94 (OJ L 339, 29.12.1994, p. 11). (8) OJ L 365, 31.12.1991, p. 1. Regulation as amended by Commission Regulation (EC) No 448/2005 (OJ L 74, 19.3.2005, p. 5). (9) OJ L 349, 31.12.2005, p. 1. ANNEX I Landings limits and associated conditions for year-to-year management of catch limits applicable to Community vessels in areas where catch limits exist by species and by area The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, the allocation to the Member States and associated conditions for year-to-year management of the quotas. Species : Herring Clupea harengus Zone : Subdivisions 30-31 HER/3D30.; HER/3D31. Finland 75 099 Sweden 16 501 EC 91 600 TAC 91 600 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivisions 22-24 HER/3B23.; HER/3C22.; HER/3D24. Denmark 6 939 Germany 27 311 Finland 3 Poland 6 441 Sweden 8 806 EC 49 500 TAC 49 500 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivisions 25-27, 28.2, 29 and 32 HER/3D25.; HER/3D26.; HER/3D27.; HER/3D28.; HER/3D29.; HER/3D32. Denmark 2 920 Germany 774 Estonia 14 910 Finland 29 105 Latvia 3 680 Lithuania 3 874 Poland 33 066 Sweden 44 389 EC 132 718 TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Herring Clupea harengus Zone : Subdivision 28.1 HER/03D.RG. Estonia 17 317 Latvia 20 183 EC 37 500 TAC 37 500 Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : Subdivisions 25-32 (EC-waters) COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 9 374 Germany 3 729 Estonia 913 Finland 717 Latvia 3 485 Lithuania 2 296 Poland 10 794 Sweden 9 497 EC 40 805 (1) TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Cod Gadus morhua Zone : Subdivisions 22-24 (EC waters) COD/3B23.; COD/3C22.; COD/3D24. Denmark 11 653 Germany 5 697 Estonia 258 Finland 229 Latvia 964 Lithuania 625 Poland 3 118 Sweden 4 152 EC 26 696 TAC 26 696 (2) Analytical TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Plaice Pleuronectes platessa Zone : IIIbcd (EC waters) PLE/3B23.; PLE/3C22.; PLE/3D24.; PLE/3D25.; PLE/3D26.; PLE/3D27.; PLE/3D28.; PLE/3D29.; PLE/3D30.; PLE/3D31.; PLE/3D32. Denmark 2 698 Germany 300 Sweden 203 Poland 565 EC 3 766 TAC Not relevant Precautionary TAC. Article 3 of Regulation (EC) No 847/96 applies. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic salmon Salmo salar Zone : IIIbcd (EC waters) excluding Subdivision 32 SAL/3B23.; SAL/3C22.; SAL/3D24.; SAL/3D25.; SAL/3D26.; SAL/3D27.; SAL/3D28.; SAL/3D29.; SAL/3D30.; SAL/3D31. Denmark 88 836 (3) Germany 9 884 (3) Estonia 9 028 (3) Finland 110 773 (3) Latvia 56 504 (3) Lithuania 6 642 (3) Poland 26 950 (3) Sweden 120 080 (3) EC 428 697 (3) TAC Not relevant (3) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Atlantic salmon Salmo salar Zone : Subdivision 32 SAL/3D32. Estonia 1 581 (4) Finland 13 838 (4) EC 15 419 (4) TAC Not relevant (4) Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 does not apply. Article 5(2) of Regulation (EC) No 847/96 applies. Species : Sprat Sprattus sprattus Zone : IIIbcd (EC waters) SPR/3B23.; SPR/3C22.; SPR/3D24.; SPR/3D25.; SPR/3D26.; SPR/3D27.; SPR/3D28.; SPR/3D29.; SPR/3D30.; SPR/3D31.; SPR/3D32. Denmark 44 833 Germany 28 403 Estonia 52 060 Finland 23 469 Latvia 62 877 Lithuania 22 745 Poland 133 435 Sweden 86 670 EC 454 492 TAC Not relevant Analytical TAC. Article 3 of Regulation (EC) No 847/96 does not apply. Article 4 of Regulation (EC) No 847/96 applies. Article 5(2) of Regulation (EC) No 847/96 applies. (1) If by 30 June 2007 the Council has not adopted a regulation establishing a multi-annual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, from 1 July 2007 the TAC and quotas for this stock shall be those set out in Appendix 1 to this Annex. By that date any catches in excess of Member States respective quotas as laid down in that Appendix will be discounted from their prospective quotas in 2008. (2) If by 30 June 2007 the Council has not adopted a regulation establishing a multi-annual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, from 1 July 2007 the TAC and quotas for this stock shall be those set out in Appendix 1 to this Annex. By that date any catches in excess of Member States respective quotas as laid down in that Appendix will be discounted from their prospective quotas in 2008. (3) Expressed by number of individual fish. (4) Expressed by number of individual fish. Appendix 1 to Annex I Species : Cod Gadus morhua Zone : Subdivisions 25-32 (EC-waters) COD/3D25.; COD/3D26.; COD/3D27.; COD/3D28.; COD/3D29.; COD/3D30.; COD/3D31.; COD/3D32. Denmark 8 849 Germany 3 520 Estonia 862 Finland 677 Latvia 3 290 Lithuania 2 168 Poland 10 191 Sweden 8 965 EC 38 522 TAC Not relevant Species : Cod Gadus morhua Zone : Subdivisions 22-24 (EC waters) COD/3B23.; COD/3C22.; COD/3D24. Denmark 10 537 Germany 5 152 Estonia 234 Finland 207 Latvia 872 Lithuania 565 Poland 2 819 Sweden 3 754 EC 24 140 TAC 24 140 ANNEX II 1. Fishing effort limits 1.1. Fishing with trawls, seines or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines or long lines shall be prohibited: (a) from 1 to 7 January, 31 March to 1 May and 31 December in Subdivisions 22 to 24; and (b) from 1 to 7 January, 5 to 10 April, 1 July to 31 August and 31 December in Subdivisions 25 to 27. 1.2. For fishing vessels flying their flag, Member States shall ensure that fishing with trawls, seines or similar gears of a mesh size equal to or greater than 90 mm or with bottom set gillnets, entangling nets and trammel nets of a mesh size equal to or greater than 90 mm or with bottom set lines or long lines shall also be prohibited for: (a) 77 calendar days in subdivisions 22 to 24 outside the period referred to in point 1.1(a); and (b) 67 calendar days in subdivisions 25 to 27 outside the period referred to in point 1.1(b). Member States shall divide the days referred to in points (a) and (b) into periods of not less than 5 days. 1.3. Member States shall, not later than 7 January 2007, notify to the Commission and make available on their websites the precise dates of the calendar days referred to in point 1.2 which should be identical for fishing vessels flying the flag of the respective Member State. 1.4. By way of derogation from points 1.1 and 1.2, Community fishing vessels with an overall length of less than 12 metres and fishing within the territorial sea shall be permitted to retain on board and land up to 20 kg or 10 % cod by live weight, whatever is the higher, when fishing with gillnets, entangling nets and/or trammel nets with a mesh size equal to or greater than 110 mm. ANNEX III TRANSITIONAL TECHNICAL AND CONTROL MEASURES 1. Restrictions on fishing 1.1. All fishing activity within the areas enclosed by sequentially joining with rhumb lines the following positions, which shall be measured according to the WGS84 coordinate system, is prohibited from 1 May to 31 October: Area 1:  55 ° 45 ² N, 15 ° 30 ² E  55 ° 45 ² N, 16 ° 30 ² E  55 ° 00 ² N, 16 ° 30 ² E  55 ° 00 ² N, 16 ° 00 ² E  55 ° 15 ² N, 16 ° 00 ² E  55 ° 15 ² N, 15 ° 30 ² E  55 ° 45 ² N, 15 ° 30 ² E Area 2:  55 ° 00 ² N, 19 ° 14 ² E  54 ° 48 ² N, 19 ° 20 ² E  54 ° 45 ² N, 19 ° 19 ² E  54 ° 45 ² N, 18 ° 55 ² E  55 ° 00 ² N, 19 ° 14 ² E Area 3:  56 ° 13 ² N, 18 ° 27 ² E  56 ° 13 ² N, 19 ° 31 ² E  55 ° 59 ² N, 19 ° 13 ² E  56 ° 03 ² N, 19 ° 06 ² E  56 ° 00 ² N, 18 ° 51 ² E  55 ° 47 ² N, 18 ° 57 ² E  55 ° 30 ² N, 18 ° 34 ² E  56 ° 13 ² N, 18 ° 27 ² E 1.2. By way of derogation from point 1.1, fishing with gillnets, entangling nets and trammel nets with mesh size equal to or greater than 157 mm or with lines shall be permitted. When fishing with lines, no cod shall be retained on board. 2. Monitoring, inspection and surveillance in connection with the recovery of cod stocks in the Baltic Sea 2.1. Special permit for fishing for cod in the Baltic Sea 2.1.1. By way of derogation from Article 1(2) of Council Regulation (EC) No 1627/94 of 27 June 1994 laying down general provisions concerning special fishing permits (1), all Community fishing vessels of an overall length equal to or greater than 8 m carrying on board or using any gear of a mesh size equal to or greater than 90 mm shall hold a special permit for fishing for cod in the Baltic Sea. 2.1.2. Member States shall issue the special permit for fishing for cod referred to in paragraph 2.1.1 only to Community fishing vessels holding in 2006 a special permit for fishing for cod in the Baltic Sea in accordance with point 6.2.1 of Annex III to Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (2). However, a Member State may issue a special permit for fishing for cod to a Community fishing vessel, flying the flag of that Member State, not holding a special fishing permit in 2006 if it ensures that at least an equivalent capacity, measured in kilowatts (kW), is prevented from fishing in the Baltic Sea with any gear referred to in paragraph 2.1.1. 2.1.3. Each Member State shall establish and maintain a list of fishing vessels holding a special permit for fishing for cod in the Baltic Sea and make it available on its official website to the Commission and other Member States bordering the Baltic Sea. 2.1.4. The master of a Community fishing vessel, or his/her authorised representative, to which a Member State has issued a special permit for fishing for cod in the Baltic Sea shall keep a copy of this permit on board the fishing vessel. 2.2. Logbooks 2.2.1. By way of derogation from Article 6(4) of Regulation (EEC) No 2847/93, the masters of Community fishing vessels of an overall length equal to or greater than 8 m shall keep a logbook of their operations when a fishing trip includes any part of Subdivisions 22 to 27 in accordance with Article 6 of Regulation (EEC) No 2847/93. 2.2.2. For fishing vessels fitted with vessel monitoring systems (VMS), Member States shall verify that the information received at the Fisheries Monitoring Centre (FMC) corresponds to activities recorded in the logbook by using VMS data. Such cross-checks shall be recorded in computer-readable form for a period of three years. 2.2.3. Each Member State shall maintain and make available on its official website the contact details for the submission of logbooks, landing declarations and prior notifications as specified in point 2.6 of this Annex. 2.3. Margin of tolerance in the logbook 2.3.1. By way of derogation from Article 5(2) of Regulation (EEC) No 2807/83, the permitted margin of tolerance in estimating quantities, in kilograms, of species subject to TAC that are retained on board vessels shall be 10 % of the logbook figure except for cod in which case the margin of tolerance shall be 8 %. 2.3.2. For catches taken in Subdivisions 22 to 27 which are landed unsorted the permitted margin of tolerance in estimating quantities shall be 10 % of the total quantity that is retained on board. 2.4. Monitoring and control of fishing effort The competent authorities of the flag Member State shall monitor and control the compliance with: (a) fishing effort limits provided for in points 1.1 and 1.2 of Annex II; (b) restrictions on fishing provided for in point 1 of this Annex. 2.5. Entry into or exit from specific areas 2.5.1. A fishing vessel may commence fishing activity in Community waters in either Subdivisions 22 to 24 (Area A) or Subdivision 25 to 27 (Area B) with less than 175 kg of cod on board. 2.5.2. When a fishing vessel exits from either Area A, B or Subdivision 28 to 32 (Area C) with more than 175 kg of cod on board, it shall: (a) go directly to port within the Area it has been fishing and land the fish; or (b) go directly to port outside the Area where it has been fishing and land the fish. 2.5.3. When leaving the Area where the fishing vessel has been fishing, the nets shall be stowed in accordance with the following conditions so that they may not readily be used: (i) nets, weights and similar gears shall be disconnected from their trawl boards and towing and hauling wires and ropes, (ii) nets which are on or above deck shall be securely lashed to some part of the superstructure. 2.5.4. Points 2.5.1, 2.5.2 and 2.5.3 shall not apply to vessels equipped with VMS in accordance with Articles 5 and 6 of Regulation (EC) No 2244/2003. However, such vessels shall transmit their catch report on a daily basis to the FMC of the flag Member State, provided for by Article 3(7) of Regulation (EEC) No 2847/93, for inclusion in its computerised database. 2.6. Prior notification 2.6.1. The master of a Community fishing vessel leaving Subdivision 22 to 24 (Area A), Subdivision 25 to 27 (Area B) or Subdivision 28 to 32 (Area C) with more than 300 kg in live weight of cod on board shall notify the competent authorities of the flag Member State two hours before leaving the Area of: (a) the time and position of exit; (b) the total quantity of cod and the total weight of other species in live weight retained on board. 2.6.2. The notification provided for in point 2.6.1 may also be made by a representative on behalf of the master of the Community fishing vessel. 2.6.3. By way of derogation from Article 7(1) of Regulation (EEC) No 2847/93, the master, or his authorised representative, of a Community fishing vessel retaining more than 300 kg live weight of cod shall inform the competent authorities of the Member State where the landing will take place at least one hour prior to an entry into a landing location of: (a) the name of the landing location; (b) the estimated time of arrival at the landing location; (c) the total quantity of cod and the total weight of other species in live weight retained on board. 2.7. Designated ports 2.7.1. When a fishing vessel retains more than 750 kg of cod live weight, the cod may be landed exclusively at designated ports. 2.7.2. Each Member State may designate ports at which any quantity of Baltic cod in excess of 750 kg in live weight is to be landed. 2.7.3. By 6 January 2007, each Member State that has established a list of designated ports, shall maintain and make available on its official website a list of designated ports. 2.8. Weighing of cod first landed 2.8.1. Fishing vessels with more than 200 kg in live weight of cod on board shall not commence discharging until authorised by the competent authorities of the place of discharge. 2.8.2. The competent authorities of a Member State may require that any quantity of cod caught in the Baltic Sea and landed in that Member State is weighed in the presence of controllers before being transported elsewhere from the port of landing. 2.9. Inspection benchmarks Each Member State bordering the Baltic Sea shall set specific inspection benchmarks. Such benchmarks shall be revised periodically after an analysis has been made of the results achieved. Inspection benchmarks shall evolve progressively until the target benchmarks defined in Appendix 1 are reached. 2.10. Prohibition on transiting and transhipping 2.10.1. Transit within areas closed for cod fishing is prohibited unless fishing gear on board is securely lashed and stowed in accordance with point 2.5.3. 2.10.2. Transhipment of cod is prohibited. 2.11. Transport of Baltic cod By way of derogation from Article 8(1) of Regulation (EEC) No 2847/93, the master of a fishing vessel having an overall length equal to or more than 8 metres, shall complete a landing declaration when fish is transported to a place other than that of landing or import. The landing declaration shall accompany the transport documents provided for in Article 13(1) of Regulation (EEC) No 2847/93. 2.12. Joint surveillance and exchange of inspectors 2.12.1. Member States concerned shall undertake joint inspection and surveillance activities. The Community Fisheries Control Agency (CFCA) shall coordinate the planning and the operation of these activities by the Member States. 2.12.2. Commission inspectors may participate in these joint inspection and surveillance activities. 2.12.3. A meeting of the competent national inspection authorities shall be convened by the CFCA before 15 November 2007 to coordinate the joint inspection and surveillance programme for 2008. 2.13. National control action programmes on cod fisheries 2.13.1. Each of the Member States concerned shall define a national control action programme for the Baltic Sea in accordance with Appendix 2. 2.13.2. Each of the Member States concerned shall set specific inspection benchmarks in accordance with Appendix 1. Such benchmarks shall be revised periodically after an analysis has been made of the results achieved. Inspection benchmarks shall evolve progressively until the target benchmarks defined in Appendix 2 are reached. 2.13.3. Before 31 January 2007, each of the Member States concerned shall make available to the Commission and other Member States bordering the Baltic Sea on its official website their national control action programmes as referred to in point 2.14.1, together with an implementation schedule. 2.13.4. The Commission shall convene a meeting of the Committee for Fisheries and Aquaculture to evaluate compliance with and the results of the national control action programmes for cod stocks in the Baltic Sea. 2.14. Specific monitoring programme 2.14.1. By way of derogation from Article 34c(1) of Regulation (EEC) No 2847/93, the specific control and inspection programme for the cod stocks concerned may last for more than three years. 3. Restrictions on fishing for flounder and turbot 3.1. The retention on board of the following species of fish which are caught within the geographical areas and during the periods mentioned below shall be prohibited: Species Geographical area Period Flounder (Platichthys flesus) Subdivisions 26 to 28, 29 south of 59 ° 30 ² N 15 February to 15 May Subdivision 32 15 February to 31 May Turbot (Psetta maxima) Subdivisions 25 to 26, 28 south of 56 ° 50 ² N 1 June to 31 July 3.2. By way of derogation from point 3.1, when fishing with trawls, Danish seines and similar gears with a mesh size equal to or greater then 105 mm or with gillnets, entangling nets or trammel nets with a mesh size equal to or greater than 100 mm, by-catches of flounder and turbot may be retained on board and landed within a limit of 10 % by live weight of the total catch retained on board and landed during the periods of prohibition referred to in that point. (1) OJ L 171, 6.7.1994, p. 7. (2) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). Appendix 1 to Annex III Specific inspection benchmarks Objective 1. Each Member State shall set specific inspection benchmarks in accordance with this Annex. Strategy 2. Inspection and surveillance of fishing activities shall concentrate on vessels likely to catch cod. Random inspections of transport and marketing of cod shall be used as a complementary cross-checking mechanism to test the effectiveness of inspection and surveillance. Priorities 3. Different gear types shall be subject to different levels of prioritisation, depending on the extent to which the fleets are affected by fishing opportunity limits. For that reason, each Member State shall set specific priorities. Sampling 4. Each Member State shall specify and describe which sampling strategy will be applied. The Commission can have access on request to the sampling plan used by the Member State. Target benchmarks 5. By 22 January 2007, each Member State shall implement its inspection schedules taking account of the targets set out below. (a) Level of inspection in ports As a general rule, the accuracy to be achieved should be at least equivalent to what would be obtained by a simple random sampling method, where inspections shall cover 20 % by weight of cod landings covering all places of landing. (b) Level of inspection of marketing Inspection of 5 % of the quantities of cod offered for sale at auction. (c) Level of inspection at sea Flexible benchmark: to be set after a detailed analysis of the fishing activity in each area. Benchmarks at sea shall refer the number of patrol days at sea in the cod management areas, possibly with a separate benchmark for days patrolling specific areas. (d) Level of aerial surveillance Flexible benchmark: to be set after a detailed analysis of the fishing activity conducted in each area and taking the available resources at the Member States disposal into consideration. Appendix 2 to Annex III Contents of national control action programmes for cod fisheries National control action programmes shall, inter alia, specify the following. 1. MEANS OF CONTROL Human resources 1.1. The numbers of shore-based and seagoing inspectors and the periods and zones where they are to be deployed. Technical resources 1.2. The numbers of patrol vessels and aircraft and the periods and zones where these are to be deployed. Financial resources 1.3. The budgetary allocation for deployment of human resources, patrol vessels and aircraft. 2. ELECTRONIC RECORDING AND REPORTING OF INFORMATION RELATING TO FISHING ACTIVITIES Description of the systems implemented to ensure compliance with points 2.4 and 2.6 of Annex III. 3. DESIGNATION OF PORTS Where relevant, a list of ports designated for cod landings in accordance with point 2.7 of Annex III. 4. NOTIFICATION OF ENTRY AND EXIT Description of the systems implemented to ensure compliance with the provisions in point 2.5 of Annex III. 5. LANDINGS CONTROL Description of any facilities and/or systems implemented to ensure compliance with the provisions in points 2.2, 2.3, 2.8, 2.10, and 2.11 of Annex III. 6. INSPECTION PROCEDURES The national control action programmes shall specify the procedures that will be followed: (a) when conducting inspections at sea and on land; (b) for communicating with the competent authorities designated by other Member States as responsible for the national control action programme for cod; (c) for joint surveillance and exchange of inspectors, including specification of powers and authority of inspectors operating in other Member States waters.